Citation Nr: 0114431	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.

2.  Entitlement to an effective date earlier than November 
24, 1998, for the award of a 50 percent disability rating for 
PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted entitlement 
to an increased 50 percent disability rating for PTSD 
effective from November 24, 1998, entitlement to a 
100 percent rating based upon a period of hospitalization 
from February 1, 1999, and continued a 50 percent disability 
rating effective from May 1, 1999.  Subsequently, the veteran 
perfected an appeal as to the effective date assigned for the 
increased 50 percent evaluation and as to the issue of 
entitlement to an evaluation in excess of 50 percent.

The Board notes that the veteran submitted a notice of 
disagreement from a June 1998 rating decision which granted 
entitlement to an increased 30 percent disability rating for 
PTSD effective from August 7, 1997, but that he did not 
perfect the appeal subsequent to the issuance of a May 1999 
statement of the case.  See 38 C.F.R. §§ 20.200, 20.302 
(2000).

The issue of entitlement to an increased rating for service-
connected PTSD is addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  On December 22, 1997, the RO received the veteran's claim 
for entitlement to an increased rating for service-connected 
PTSD.

3.  VA medical evidence dated August 7, 1997, includes an 
assessment of the veteran's functioning ability that may be 
construed as substantially meeting the criteria for 
entitlement to a 50 percent disability rating for service-
connected PTSD. 


CONCLUSION OF LAW

An effective date from August 7, 1997, but no earlier, for 
the award of a 50 percent disability rating for PTSD is 
granted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the May 2000 statement of the case 
adequately notified the veteran of the evidence necessary to 
substantiate his claim as to entitlement to an earlier 
effective date and of the action to be taken by VA.

The VCAA also requires specific VA action to assist in 
developing a claim; however, based upon a comprehensive 
review of the evidence of record, the Board finds VA has made 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claim and has made 
reasonable efforts to obtain all records identified and 
authorized by the claimant.  Therefore, the Board finds that 
VA has met the notice and duty to assist provisions contained 
in the new law.  In light of the notice and development 
action provided in this case, the Board also finds it would 
not be prejudicial to the veteran to issue a decision at this 
time regarding the issue of entitlement to an effective date 
earlier than November 24, 1998, for the award of a 50 percent 
disability rating for PTSD.  But see Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Background

In October 1992, the RO granted entitlement to service 
connection for PTSD and assigned a 10 percent disability 
rating.  The veteran was notified by correspondence dated 
October 23, 1992.

VA medical records dated August 7, 1997, show the veteran was 
referred for a psychiatric evaluation.  It was noted that he 
reported he had been in therapy from 1992 to 1994 and that he 
had been depressed for several years with increased symptoms 
over the past several months.  He stated that he worked for a 
trucking company and that his job was stressful, that he was 
divorced and lonely, that he experienced periodic episode of 
decreased sleep, that he had decreased interests and 
motivation, that he had gained weight in the past couple of 
years, and that he had experienced suicidal thoughts without 
present intent or plan.  He denied any recent flashbacks or 
nightmares of his Vietnam experiences.  He stated that his 
energy had been variable and that his concentration had been 
okay.

The examiner noted the veteran was casually dressed and 
somewhat overweight.  He was alert and oriented to time, 
person, place, and situation.  His mood was depressed but his 
affect was appropriate.  There was no evidence of a thought 
disorder and his cognitive functions were intact.  He 
reported having some suicidal thoughts but denied any intent 
or plans.  His insight and judgment seemed fair.  The 
diagnoses included recurrent major depression and history of 
PTSD.  A global assessment of functioning (GAF) score of 
58/65 was assigned.  The examiner recommended a trial of 
antidepressant medication.

An October 1997 VA outpatient treatment report noted the 
veteran's depressive symptoms had improved considerably with 
medication.  It was noted the veteran reported he had been 
getting along better with his co-workers and that he denied 
any suicidal thoughts or ideation.

On December 22, 1997, the RO received correspondence from the 
veteran requesting entitlement to an increased rating for his 
service-connected PTSD.

A January 1998 VA outpatient treatment report noted the 
veteran had been participating in a support group and that he 
reported he had been having intrusive thoughts about his 
experiences in Vietnam and feeling remorse and guilt about 
his friends who were killed there.  He reported that he began 
having increased depression, anxiety, and memories of Vietnam 
when he stopped drinking 6 years earlier.  The examiner noted 
the veteran's depressive symptoms had improved with 
antidepressant medication.  

During VA psychiatric examination in February 1998 the 
veteran reported the major reason for his alcohol use prior 
to having quit in 1992 was to self medicate PTSD symptoms 
including flashbacks, nightmares, irritability, and intense 
anger episodes and acting out.  He stated he continued to 
experience nightmares and flashbacks, that he was easily 
angered, that he had been nearly fired a few times, that he 
had been evicted from his apartment one and half years 
earlier, that he was very isolated, that he had no social 
life and no friends, that he had difficulty sleeping, and 
that he was hypervigilent.  He stated his symptoms had 
increased in severity in recent years despite treatment.  He 
reported he had worked as a bookkeeper with the same company 
since 1984.  

The examiner noted the veteran had good social and verbal 
skills.  His mood and affect were dysphoric.  His sensorium 
was clear and his thought processes were goal directed and 
logical.  His thought content was without suicidal or 
homicidal ideation, auditory or visual hallucinations, or 
delusions.  His recent and remote memory were grossly intact.  
There was evidence of decreased sleep and decreased energy.  
The diagnosis was mild to moderate PTSD.  It was noted that 
the veteran's symptomatology appeared to have worsened since 
his last evaluation.  A GAF score of 60/60 was provided.

A March 1998 VA outpatient treatment report noted the veteran 
was experiencing ups and downs and that a plan to increase 
the dosage of his antidepressant medication had been 
discussed.  It was also noted that the veteran reported he 
worked as an accountant and that he did not like his job.  He 
denied any suicidal thoughts or ideation.

In a June 1998 rating decision, the RO granted entitlement to 
an increased 30 percent disability rating for the veteran's 
service-connected PTSD.  An effective date from August 7, 
1997, was assigned.

On November 24, 1998, the veteran submitted a notice of 
disagreement from the June 1998 rating decision.  In support 
of his claim the veteran submitted statements from his 
employment supervisor, a co-worker, and his former apartment 
manager.  The statements, in essence, indicated the veteran 
had experienced violent outbursts and difficulty with 
employment.

In February 1999, the veteran notified the RO that he had 
been admitted into a 10 week inpatient treatment program for 
PTSD at a VA medical facility.

In a May 1999 rating decision, the RO granted entitlement to 
an increased 50 percent disability rating for PTSD effective 
from November 24, 1998, entitlement to a 100 percent rating 
based upon a period of hospitalization from February 1, 1999, 
and continued the 50 percent disability rating effective from 
May 1, 1999.

In correspondence dated in August 1999 the veteran's service 
representative expressed disagreement with the effective date 
assigned for the award of the 50 percent disability rating 
for service-connected PTSD.  The representative stated the 
veteran had filed his claim on August 7, 1997, and that that 
should be the effective date of the increase.  

In May 2000, the RO issued a statement of the case which 
addressed the issue of entitlement to an earlier effective 
date.  The RO listed the evidence received and VA action 
taken and provided relevant laws and regulations as to this 
matter.  It was noted that November 24, 1998, was the date 
the RO received factually ascertainable evidence 
demonstrating reduced reliability on the job and in social 
situations.

Analysis

VA regulations provide that, except as otherwise provided, 
the effective date of a claim for an increased rating shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).  Regulations also 
provide, however, that an earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

The Rating Schedule provides a 30 percent disability rating 
for psychiatric disorders when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

A 50 percent rating is warranted when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

The Rating Schedule also provides that the nomenclature 
employed in the schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), which 
includes the GAF scale.  See 38 C.F.R. § 4.130.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

It is also noted that when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission, and that the rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2000).  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

Based upon the evidence of record, the Board finds the 
veteran's claim was received on December 22, 1997, and that 
the evidence of record is factually ascertainable that 
entitlement to a 50 percent disability rating for service-
connected PTSD arose on August 7, 1997.  The Board notes that 
the August 7, 1997, VA psychiatric examination assigned a GAF 
score of 58 which is indicative of moderate symptoms such as 
flat affect, circumstantial speech, and occasional panic 
attacks, and moderate difficulty in social or occupational 
functioning such as few friends and conflicts with peers or 
co-workers.  

The Board finds this assessment of the veteran's functioning 
ability may be construed as substantially meeting the Rating 
Schedule criteria for a 50 percent rating for PTSD including 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial speech, panic attacks, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board also finds the August 7, 1997, 
evaluation is consistent with subsequent VA psychiatric 
evaluations which support the assignment of a 50 percent 
rating.  Although reports in October 1997 and January 1998 
show the veteran's depressive symptoms were improving with 
medication, the February 1998 VA examiner provided a GAF 
score of 60 and noted the veteran reported he had experienced 
problems at work, had been evicted from his apartment, and 
had no social life and no friends.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the evidence is in relative equipoise and that, 
applying all reasonable doubt in the veteran's favor, 
entitlement to an effective date from August 7, 1997, but no 
earlier, for the award of a 50 percent disability rating for 
PTSD is warranted.



ORDER

The claim for entitlement to an effective date from August 7, 
1997, but no earlier, for the award of a 50 percent 
disability rating for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

The Board also notes that the Court has held that the 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The evidence in this case shows the veteran underwent a VA 
compensation examination in February 1998 but that he was 
hospitalized for treatment of his service-connected PTSD in 
February 1999.  Although the claims file includes a copy of 
the veteran's April 1999 hospital discharge summary, the 
report does not include a comprehensive psychiatric 
evaluation and does not indicate that the veteran's past 
medical treatment records had been reviewed.  Therefore, the 
Board finds an additional VA examination is required for an 
adequate determination of the matter on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his 
service-connected PTSD.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.  

The examiner is requested to provide a 
detailed account of all manifestations 
of any present psychiatric 
disability(ies) and should specify which 
symptoms are associated with the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another it should be so 
specified.  

The examiner should comment upon the 
extent to which the service-connected PTSD 
impairs the veteran's occupational and 
social functioning and assign a GAF score 
with a definition of the numerical code 
assigned.  A complete rationale for the 
opinions given should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to an increased evaluation 
for PTSD.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may adversely affect his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



